Citation Nr: 1036182	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-26 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to reimbursement for items obtained with a vehicle 
which was purchased and made a vehicle of record through the 
automobile adaptive equipment program.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Medical Center (MC) in Tucson, Arizona.  


FINDINGS OF FACT

1.  The Veteran's eligibility for automobile adaptive equipment 
was established many years ago, due to his service-connected 
paraplegia.  

2.  The claimed power rear seat, power rear hatch, rear camera 
control, laser cruise control, power rear window, and radar 
control qualify as reimbursable automobile adaptive equipment.  


CONCLUSION OF LAW

The criteria are met for reimbursement for items obtained with a 
vehicle which was purchased and made a vehicle of record through 
the automobile adaptive equipment program.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 17.156, 17.157 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As a preliminary matter, the Board finds that discussion of 
whether VA has complied with its duties to notify and assist the 
Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) 
is not warranted in the present appeal.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 and Supp. 2007); 38 C.F.R. § 3.159 (2009).  As 
will be discussed in further detail in the following decision, 
the Board finds that the evidence of record supports the 
Veteran's claim.  Therefore, the benefit sought on appeal with 
respect to this claim has been granted in full.  Accordingly, 
regardless of whether the notice requirements of the law have 
been met in this case, no harm or prejudice to the Veteran has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Analysis

VA's regulations provide that automobile adaptive equipment may 
be authorized if the Under Secretary for Health or designee 
determines that such equipment is deemed necessary to insure that 
the eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority.  38 C.F.R. § 17.156.  

The term, adaptive equipment, means equipment which must be part 
of or added to a conveyance manufactured for sale to the general 
public to make it safe for use by the claimant, and enable that 
person to meet the applicable standards of licensure.  Adaptive 
equipment includes any term specified by the Under Secretary for 
Health or designee as ordinarily necessary for any of the classes 
of losses or combination of such losses specified in § 17.156 of 
this part, or as deemed necessary in an individual case.  
Adaptive equipment includes, but is not limited to, a basic 
automatic transmission, power steering, power brakes, power 
window lifts, power seats, air-conditioning equipment when 
necessary for the health and safety of the veteran, and special 
equipment necessary to assist the eligible person into or out of 
the automobile or other conveyance, regardless of whether the 
automobile or other conveyance is to be operated by the eligible 
person or is to be operated for such person by another person; 
and any modification of the interior space of the automobile or 
other conveyance if needed because of the physical condition of 
such person in order for such person to enter or operate the 
vehicle.  38 C.F.R. § 17.157.  

The Veteran's eligibility for automobile adaptive equipment was 
established many years ago, due to his service-connected 
paraplegia.  The current appeal arises from the Veteran's 
purchase of a new 2008 vehicle.  The record shows that the 
Veteran was previously reimbursed for power windows, cruise 
control, and power seats on the vehicle.  He also applied for 
reimbursement for power rear seat, power rear hatch, rear camera, 
laser cruise control, power rear windows, and radar control.  

In March 2008, the VAMC forwarded the request to VA's Central 
Office in Washington, DC, for a determination regarding the 
reimbursement.  In March 2008, VA's Chief of Prosthetics and 
Clinical Logistics Officer disapproved the request, "unless [the 
items] are justified by [a] Certified Driver Rehabilitation 
Specialist."  

The Veteran subsequently submitted the report of a Certified 
Driver Rehabilitation Specialist, dated in June 2008.  The report 
discussed the Veteran's disability, his use of the vehicle, and 
the utility and necessity for the various options on the vehicle.  
Specifically, the Specialist stated that the Veteran was able to 
transfer to the driver's seat with moderate independence, by 
using grab handles, and then required maximum assistance from his 
wife to take apart, fold, and stow his wheelchair and cushion 
behind the driver's seat and the seat immediately behind the 
driver's seat.  The Veteran indicated that he previously could 
not load his chair independently due to not having a loading 
system for his chair that worked for him.  The Specialist noted 
that:

Power Rear Seat allows the client to power stow the seat in 
order to allow the client to stow luggage, groceries, etc. 
independently.  

Power Rear Hatch allows the client to open the rear hatch 
without assistance since he has decreased strength and 
range of motion in his right upper extremity.

Sensor Cruise Control senses if he is approaching a slower 
vehicle and automatically decreased his cruising speed so 
that he does not have to apply the hand control-brake, pass 
the vehicle and then use the hand control acceleration to 
return to cruising speed and then set the cruise control.

Front and Rear Bumper Sensors allows the client to be aware 
of objects that might be around or behind him, especially 
with the decreased cervical rotation, both directions; less 
range of motion to the right than left.  

Back up camera also provides the additional information 
that he requires to know what is behind him, especially 
with the decreased cervical rotation and the typical blind 
spots that come with driving a mini van.   

The Specialist also noted that the Veteran indicated that there 
are many pedestrians, especially children and pets, in his 
neighborhood and that he worries about backing out of his 
driveway and hitting someone or something, including a retaining 
wall and large landscape rocks.  Finally, the Specialist 
recommended the stated additions because they would allow the 
Veteran to be a safer driver and offer a higher level of 
independence due to his decreased upper body strength, range of 
motion, and cervical rotation.  

In order to implement the above regulations, VA's Veterans Health 
Administration (VHA) published VHA Handbook 1173.4 and VHA 
Directive 2006-034.  Handbook 1173.4 provides that "Only 
approved equipment listed in current VHA directives pertaining to 
these types of items may be furnished to eligible persons," 
noting that approved items included automatic transmissions, 
power brakes, power steering, etc.  The Handbook also states that 
any items which may be construed as being furnished for comfort 
or convenience purposes will not be authorized, e.g., 
intermittent windshield wipers, power trunk locks, tires, or 
garage door openers.  

In July 2008, VA's Chief of Prosthetics and Clinical Logistics 
Officer again disapproved the request, stating, "The items 
requested are not adaptive equipment under current regulations."  

VHA Handbook 1173.4 also states that the prescription for 
automotive adaptive equipment in a given case will generally be 
developed as a team effort by the physician, the driver 
rehabilitation specialist, and the prosthetic representative.  
The Handbook notes that, in many cases, the problem is simple, 
and the adaptive equipment needed is standardized.  However, 
"[i]n other cases, particularly those with multiple handicaps, 
an individualized prescription is needed."  Further, "[t]he 
driver rehabilitation specialist can make an evaluation of the 
applicant under simulated driving conditions and in actual 
adapted vehicles.  The final prescription for adaptive equipment 
will then reflect the applicant's needs and demonstrated 
abilities, and is more likely to assure safe and effective 
driving."  

Finally, the Handbook states that the review by VA's Headquarters 
official "is intended to expedite the resolution of disputed 
claims and should not be considered as a substitute for the 
formal appeal process."  The Board finds that this policy 
statement indicates that a VAMC determination concerning whether 
a claimed item of automobile adaptive equipment is reimbursable 
is an issue that is appealable to the Board.  

VHA Directive 2006-034 provides reimbursable amounts "for 
standard items of automobile adaptive equipment" for claims 
processed after April 15, 2006.  

The Board acknowledges that the items claimed by the Veteran are 
not among those listed in VHA Directive 2006-034.  As noted, 
however, Directive 2006-034 lists "standard items."  The Board 
finds that the Veteran's situation is not a standard case.  In 
this case, the Veteran's overall impairment extends well beyond 
his paraplegia to involve decreased upper body strength, range of 
motion, and cervical rotation.  Great weight should be given to 
the findings and recommendation of the Driver Rehabilitation 
Specialist.  Noting the aspects of the Veteran's impairment that 
affect his ability to drive his vehicle, the Specialist 
recommended each of the claimed items, indicating that they were 
necessary to make the Veteran "a safer driver and to offer him a 
higher level of independence."  

Affording the Veteran the benefit of the doubt, the Board finds 
that the preponderance of the evidence establishes that the items 
claimed by the Veteran (to include power rear seat, power rear 
hatch, rear camera control, laser cruise control, power rear 
window, and radar control) qualify as automobile adaptive 
equipment that are reimbursable under applicable regulations.  
38 U.S.C.A. § 5107(b).  


ORDER

The appeal is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


